Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 6, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141768-9 & (47)                                                                                     Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  MARY CIPRIANO,                                                                                          Brian K. Zahra,
           Plaintiff-Appellant/                                                                                      Justices
           Cross-Appellee,
  v                                                                SC: 141768-9
                                                                   COA: 291377, 292806
                                                                   Macomb CC: 91-004641-DO
  SALVATORE CIPRIANO,
          Defendant-Appellee/
          Cross-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 10, 2010
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 6, 2011                       _________________________________________
         p0330                                                                Clerk